               Case 6:21-mj-01566-EJK Document 2 Filed 07/15/21 Page 1 of 1 PageID 14



                                     UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF FLORIDA
                                          ORLANDO DIVISION

 UNITED STATES OF AMERICA

                               VS.                                               CASE NO. 6:21-mj-1566-EJK

 KEVIN A. TUCK and
 NATHANIEL A. TUCK


                                                                                    AUSA: Jennifer Harrington

                                                           Defense Attorney: Joseph Torres, CJA Panel Attorney
                                                                            Roger Weeden, CJA Panel Attorney

JUDGE:                EMBRY J. KIDD                    DATE AND TIME:                            July 15, 2021
                      United States Magistrate Judge                                              3:21-3:59PM
                                                                                                   38 minutes
Courtroom:            4C                               TOTAL TIME:


DEPUTY CLERK:         N. Rodriguez                     REPORTER:                                        Digital
                                                                         Orlando_Digital_Transcripts@flmd.usc
                                                                                                     ourts.gov
INTERPRETER:          None                             PRETRIAL/PROB:                            Ivette Suarez


                                              CLERK’S MINUTES
                                        INITIAL APPEARANCE (RULE 5)

 (Rule 5c – District of Columbia)
 Case called, appearances made, procedural setting by the Court.
 No issue as to competency.
 Court advises the defendants of the counts in the Indictment.
 Government advises of the potential penalties.
 Defendants both request court appointed counsel; Court appoints CJA Panel attorneys Joseph Torres for Kevin
 Tuck and Roger Weeden for Nathaniel Tuck for proceedings in the MDFL.
 Defendants waive Rule 5 & 5.1 hearings.
 Government makes motion for both defendants’ release with conditions.
 Court grants motion and orders conditions of release be set.
 Defendants are released with conditions as set forth in the Order Setting Conditions of Release.
 Defendants shall appear at hearings set by the District Court of Columbia as instructed.
 Court adjourned.




                                                Page 1 of 1
